DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on June 16, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/16/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Allowable Subject Matter
6.	Claims 1-15 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, and similarly with respect to claim 15, Lohr (DE102015211548A1) discloses a microcontroller apparatus (i.e. circuit of Figure 1) comprising: 
 	a microcontroller circuit (Fig. 1, circuit of elements 1-4 and 100) comprising a plurality of output ports (Fig. 1, elements 11 and 12), each output port having an associated high-side switch (Fig. 1, elements 3-4) electrically connected between the output port and a high-side DC voltage rail (VDD) (Fig. 1, supply VDD shared between elements 3-4 and 100) and an associated low-side switch (Fig. 1, elements 1-2) electrically connected between the output port and a low-side DC voltage rail (VSS) (Fig. 1, ground terminal); and
 	a processing module (Fig. 1, element 100) configured to be powered, in use, by the high-side DC voltage rail (Fig. 1, supply VDD shared between elements 3-4 and 100) and the low-side DC voltage rail (Fig. 1, ground terminal).
.

. 
 	Therefore, regarding claims 1-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A microcontroller apparatus comprising: 
 	a microcontroller circuit comprising a plurality of output ports, each output port having an associated high-side switch electrically connected between the output port and a high-side DC voltage rail (VDD) and an associated low-side switch electrically connected between the output port and a low-side DC voltage rail (VSS);
 	a processing module configured to be powered, in use, by the high-side DC voltage rail and the low-side DC voltage rail; and 
 	a capacitance electrically connected to the high-side DC voltage rail; 
 	wherein at least one output port of said plurality of output ports is configured to output a control signal to control at least one aspect of operation of a host device and the processing module is configured to control switching of the associated high-side switch and low-side switch of the at least one output port so as to output said control signal; 
 	and wherein said plurality of output ports further comprises a first output port configured to receive, in use, an AC waveform and the processing module is configured to monitor a phase of the AC waveform and to control switching of the associated high-side switch and low-side switch of the first output port based on the phase of the AC waveform so as to provide a rectified voltage between the high-side DC voltage rail and the low-side DC voltage rail; 
 characterized in that the processing module is configured to: 
 	monitor a voltage of the AC waveform at the first output port and a voltage at the high-side DC voltage rail (VDD); 
 	maintain the associated high-side switch of the first output port in a turned-off state when the monitored voltage of the AC waveform at the first output port is between zero and the monitored voltage at the high-side DC voltage rail; and
 	-3-maintain the associated high-side switch of the first output port in a turned-on state when the monitored voltage of the AC waveform at the first output port is greater than the monitored voltage at the high-side DC voltage rail.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method of powering a microcontroller apparatus having a plurality of output ports, each output port having an associated high-side switch electrically connected between the output port and a high-side DC voltage rail (VDD) and an associated low-side switch electrically connected between the output port and a low-side DC voltage rail (VSS), wherein the microcontroller apparatus further comprises a processing module and a capacitance electrically connected to the high-side DC voltage rail, the method comprising: 
controlling switching of the associated high-side switch and the associated -6-low-side switch of at least one output port of said plurality of output ports to output a control signal for controlling at least one aspect of operation of a host device;
powering the processing module by the high-side DC voltage rail and the low-side voltage rail; 
receiving an AC waveform at a first output port of said plurality of output ports;
monitoring a phase of the AC waveform at the first output port; and 
controlling switching of the associated high-side switch and the associated low-side switch of the first output port based on the phase of the AC waveform so as to provide a rectified voltage between the high-side DC voltage rail and the low-side voltage rail; 
characterized in that the method further comprises: 
 	monitoring a voltage of the AC waveform at the first output port and a voltage at the high-side DC voltage rail (VDD); 
 	maintaining the associated high-side switch of the first output port in a turned-off state when the monitored voltage of the AC waveform at the first output port is between zero and the monitored voltage at the high-side DC voltage rail; and
 	maintaining the associated high-side switch of the first output port in a turned-on state when the monitored voltage of the AC waveform at the first output port is greater than the monitored voltage at the high-side DC voltage rail.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lohr (DE102015211548A1) deals with a device for operating a rectifier bridge with n-channel MOSFETs, Aungurencei et al (US 2016/0336871) deals with a system and method for synchronous rectification with enhanced detection of small currents, Ishimaru et al (US 2016/0315553) deals with a rectifier alternator, and power converter, Petruzzi et al (US 8,946,943) deals with a high side switch, Heath et al (US 2013/0215657) deals with an active bridge rectification, Burstein (US 7,616,463) deals with a voltage regulator with common S-phase signals and phase lock loops, Kernahan (US 6,906,500) deals with a method of operating a switching power converter, Pfeifer et al (US 6,087,815) deals with a portable power system using a DC to DC converter, and Gold et al (US 5,726,873) deals with a control circuit for cryogenically-cooled power electronics employed in power conversion systems.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838